Citation Nr: 0729606	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left wrist fracture.  



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1947 to December 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran maintains a 60-degree dorsiflexion in his 
left wrist.

3.  The veteran maintains a 62-degree palmar flexion in his 
left wrist.

4.  The veteran has moderate to advanced degenerative changes 
in his left wrist joint.

7.  The veteran has limited range of motion affected 
primarily by pain.  



CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for post-
operative residuals of a left wrist fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215  
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in December 
2006.  Although there was no subsequent adjudication 
following the December 2006 notice, the veteran is not 
prejudiced as his increased rating claim is being denied.  As 
such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the December 2003 VCAA notice was given prior to 
the appealed AOJ decision, dated in February 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  In fact, the 
veteran indicated in a March 2006 letter that he had no 
additional evidence to submit to substantiate his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board now turns to the merits of the veteran's claim.

The veteran seeks an increased rating for his service-
connected post-operative residuals of a left wrist fracture, 
currently rated at 10 percent.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, as is at issue 
in this case, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The veteran's post-operative residuals of a left wrist 
fracture is evaluated using the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, which provides a 10 percent 
rating for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  A 10 percent rating is 
the maximum allowed under Diagnostic Code 5215. 

The only other Diagnostic Code specifically applicable to 
wrist disabilities is Diagnostic Code 5214, which provides 
for higher ratings for favorable and unfavorable ankylosis of 
the wrist, to include a 30 percent rating for the major hand 
and a 20 percent rating for the minor hand for ankylosis of 
the wrist favorable in 20 to 30 degrees dorsiflexion.  38 
C.F.R. § 4.71(a), Diagnostic Code 5214.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 
20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In March 1995, the veteran was awarded a 10 percent increased 
rating for his left wrist disability.  There is no evidence 
that the veteran sought any medical treatment between March 
1995 and July 2003 for his left wrist disability.

In January 2004, the veteran underwent an x-ray examination 
on his left wrist.  The radiologist's impression was that the 
veteran had narrowing of the lunate radial joint, which was 
to be clinically correlated to determine its significance.  
He also noted that the remaining soft tissues and bony 
structures appearing on the x-ray were within normal limits. 

That same day, the veteran underwent a VA examination to 
determine the extent of his left wrist disability.  During 
the examination, the veteran advised that due to the 
stiffness in his left wrist, he had difficulty pushing a 
lawnmower and gardening.  The examiner indicated that the 
veteran's left wrist had "slight swelling over the dorsum 
near the radial styloid."  The veteran's left wrist range of 
motion was as follows:  dorsiflexion was 40 degrees, with 
pain occurring at 40 degrees; palmar flexion was 62 degrees, 
with pain occurring at 62 degrees; radial deviation was 15 
degrees, with pain occurring at 15 degrees; and ulnar 
deviation was 24 degrees with pain occurring at 24 degrees.  
The examiner opined that the range of motion in the veteran's 
left wrist was limited by fatigue, weakness, lack of 
endurance, and was especially limited by pain.  The examiner 
indicated that there was no evidence of ankylosis of the 
veteran's left wrist.  The examiner confirmed the veteran's 
prior diagnosis of post-operative residuals of a left wrist 
fracture and added that his "limited range of motion was 
affected primarily by pain."  

In July 2004, the veteran underwent another x-ray 
examination.  The examiner's impression was that the veteran 
had old post-traumatic changes and moderate to advanced 
degenerative changes in his left wrist.  He indicated that 
there were corticated bone densities in his wrist joint and 
also chondrocalcinosis.  The examiner stated that there could 
also be "soft tissue bone density dorsal to the distal ulna 
which could be vascular and some mild swelling."  

In October 2004, the veteran sought treatment for his left 
wrist disability.  He complained of pain in the wrist and 
requested pain medication.  The physician's assistant 
reviewed the July 2004 x-ray report and reported that the 
veteran had left wrist arthralgia.

In November 2004, the veteran again sought treatment for left 
wrist pain and he advised the physician that he has had 
progressive pain since the 1948 surgery on his wrist.  The 
staff physician indicated that the veteran had swelling of 
the left wrist with scant tenderness, but there was no sign 
of redness or indication of an infection.  

In the veteran's substantive appeal, he indicated that his 
condition has worsened since his 1948 surgery, and asked that 
his age be considered when determining the appropriate 
rating.  

Based on the evidence as outlined above, the veteran is not 
entitled to an increased rating under Diagnostic Codes 5214 
and 5215.  The evidence of record shows no diagnosis of 
ankylosis of the left wrist.  In fact, the VA examiner, from 
the January 2004 VA examination, made a finding that there 
was no ankylosis in the veteran's left wrist.  Therefore, the 
veteran is not entitled to a disability evaluation under 
Diagnostic Code 5214.  

During the veteran's January 2004 VA examination, 
dorsiflexion was to 40 degrees and palmar flexion was to 62 
degrees.  The veteran's range of motion does not qualify for 
a rating greater than 10 percent under Diagnostic Code 5215, 
because the 10 percent rating is the maximum allowed under 
the schedule.  Although the Board appreciates the veteran's 
statement in conjunction with his claim, the veteran is not 
entitled to an increased rating under Diagnostic Code 5215.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, and the veteran's statement regarding his progressive 
left wrist pain, and acknowledges that the evidence of record 
shows lack of endurance, fatigue and weakness in the left 
wrist following repetitive use and that the range of motion 
of the veteran's left wrist is additionally and significantly 
limited by pain.  Moreover, the examiner from the veteran's 
July 2004 x-ray examination noted that there were moderate to 
advanced degenerative changes in his left wrist joint.  
Additional compensation, however, is not warranted under 
these provisions because the current rating of 10 percent for 
the wrist is the maximum evaluation allowed for limitation of 
motion of the wrist.  See Johnston v. Brown, 10 Vet. App. 80,  
85 (1997). 

The veteran does not assert that he is totally unemployable 
because of his service-connected post-operative residuals of 
a left wrist fracture, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for treatment of his wrist disability.  In 
fact, the veteran reported to the VA examiner in January 2004 
that he worked as a barber until 2003 without incident.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
the post-operative residuals of a left wrist fracture, the 
Board finds that the 10 percent evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.






ORDER

A rating in excess of 10 percent for post-operative residuals 
of left wrist fracture is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


